Order unanimously reversed on the law with costs and motion granted, in accordance with the following memorandum: Special Term abused its discretion in denying defendant’s motion to vacate his default (CPLR 5015 [a] [1]). Defendant’s affidavit provided a justifiable excuse for his failure to appear for trial and presented a meritorious defense. Further defendant, who was acting pro se, timely answered the complaint and returned from Florida to appear for an examination before trial, thus showing his intent to defend this claim. Given these circumstances, defendant’s cross motion to vacate the default judgment is granted and plaintiffs’ motion to enforce the judgment is denied. (Appeal from order of Supreme Court, Monroe County, Cornelius, J.— Sheriff’s sale.) Present — Denman, J. P., Boomer, Green, Law-ton and Davis, JJ.